Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
2.	Claims 19, 21 and 23 were amended in the response filed March 22, 2022.  Claims 1-18, 20 and 22 are canceled. Claims 19, 21 and 23 are currently pending and the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael E. Whitham on March 28, 2022.

The application has been amended as follows: 
In the claims:
Please cancel claim 23 without prejudice.

19. (currently amended) A method for protecting neurons in a patient in need thereof comprising 
(i) a polynucleotide coding for the amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene, wherein the amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene is by the amino acid sequence of SEQ ID NO: 10; (ii) a vector comprising the polynucleotide; (iii) a polypeptide comprising the amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene and having the amino acid sequence of SEQ ID NO:10; or (iv) an isolated host cell genetically engineered expressing the amino acid sequence of SEQ ID NO:10 to a patient in need thereof, wherein the patient is suffering from Alzheimer's Disease.

21. (currently amended) An in vivo method of enhancing survival of cone cells, olfactory neurons or Purkinje cells in a subject in need thereof, comprising 
administering to the subject a therapeutically effective amount of a vector comprising a polynucleotide coding for the amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene, wherein the amino acid sequence of the long isoform in Homo sapiens of the RdCVF2 gene is by the amino acid sequence of SEQ ID NO:10, and wherein the subject is an Alzheimer's patient.

4.	Claims 19 and 21 are allowed.  Claims 19 and 21 were renumbered as claims 1-2 respectively.

5. 	The title was changed to “NEURONAL VIABILITY FACTOR AND USE THEREOF IN ALZHEIMER’S DISEASE”.
Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance: Claims 19 and 21 are allowed on because a method of enhancing neuronal survival including cone cells, olfactory neurons or Purkinje cells in a subject with Alzheimer’s disease (AD) by a polynucleotide or vector encoding the amino acid sequence of SEQ ID NO:10 sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. The methods are enabling in view of examples (p. 24-26 of the instant specification) and Dr. Leveillard’s declaration filed 10/22/2021 and 7/15/2020. 
The 102 rejection and the double patent rejections in the final office were withdrawn in view of Applicant’s amendment to the claims because instant claims are directed to the use in patients with AD whereas the claims of the cited issued patents and copending Applications are limited to the use in patients with retinal dystrophy including different retinal degenerative diseases. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
March 28, 2022 



/Chang-Yu Wang/
Primary Examiner, Art Unit 1649